Judge Britt
dissenting:
The majority opinion correctly states that where jury trial is waived, the findings of fact by the trial court are conclusive if supported by any competent evidence and a judgment supported by such findings will be affirmed. Piping, Inc. v. Indemnity Co., 9 N.C. App. 561. In my opinion the findings of fact are supported by competent evidence and support the judgment appealed from.
Crucial findings of fact are numbered 4, 5, and 6 and are set forth in the majority opinion. No exception was noted to 4 and 5, therefore, we can assume that defendant concedes they are supported by competent evidence. 1 Strong, N. C. Index 2d, Appeal and Error, § 28, pp. 157-162. Findings 4 and 5 establish that before entering the highway, plaintiff’s wife stopped, looked to her left and her right and “ascertaining that there were no approaching vehicles to be seen, she started off in first gear, then made a left turn onto the highway, proceeding in the (westbound) lane, and thereafter shifted into second gear and obtained a speed of approximately 20 miles per hour in a (westerly) direction down N. C. Highway 150”; thereafter defendant, who had come around a sharp curve some 200 feet east of the point where plaintiff’s' wife entered the highway, crashed into the rear of plaintiff’s vehicle. Plaintiff’s wife testified that the front bumper of her car was at the edge of the paved portion of the highway when she stopped; that she had traveled about 50 feet and was in the westbound lane when struck; that the paved portion of the road was 22 feet wide and she looked to her right immediately before driving onto the pavement.
A portion of defendant’s testimony is set forth in the majority opinion. If the court had accepted defendant’s version of the occurrence, a judgment in favor of defendant .could be fully supported, but the court elected to accept plaintiff’s version. *355Evidently, the Court was influenced by defendant’s testimony on cross-examination disclosing that although he was only 19 at the time of the collision he had theretofore had “other traffic violations,” one for reckless driving and “about” three for speeding and driving on wrong side of road; he had lost his license once and had been involved in three or four accidents.
In my opinion the trial court’s determination that the sole proximate cause of the collision was the negligence of the defendant in failing to keep his Chevrolet under proper control and failing to keep a proper lookout is fully supported by the evidence. I vote to affirm the judgment of the Superior Court.